Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 1 of 10 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

______________________________________________________________________________

Resurrection Life Church,           :     Docket No.
                                    :
            Plaintiff,              :
                                    :
v.                                  :     Judge
                                    :
                                    :
Church Mutual Insurance Company,    :     Magistrate Judge
                                    :
            Defendant.              :
______________________________________________________________________________

      PETITION FOR DECLARATORY JUDGMENT, BREACH OF CONTRACT
                           AND DAMAGES

       NOW COMES Resurrection Life Church, Plaintiff, who, through undersigned counsel,

who respectfully represent that:

                                           PARTIES

   1. Made plaintiff herein is a Church authorized to do business in the state of Louisiana.

   2. Made defendants herein are Church Mutual Insurance Company (hereinafter “Church

Mutual”), incorporated under the laws of Wisconsin, with a principle place of business at P.O. Box

357, 3000 Schuster Lane, Merrill, Wisconsin 54452. Church Mutual is authorized to do business

and issue policies in the state of Louisiana. Church Mutual may be served with process at P.O.

Box 357, 3000 Schuster Lane, Merrill, Wisconsin 54452-0357.

                                   JURISDICTION AND VENUE

   3. This action is filed pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201,

et seq., and Federal Rule of Civil Procedure 57.

   4. Jurisdiction of this Court over this action is invoked pursuant 28 U.S.C. § 2201 as well as

28 U.S.C. §1332(a)(1), as there is complete diversity of citizenship between Plaintiff and

defendants.

   5. The matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-Five

Thousand Dollars ($75,000). The amount in controversy in a declaratory judgment action is

determined by the object of the litigation. The object of this declaratory judgment will determine

whether plaintiff’s business income and other covered policy losses, which total well over

$1,000,000, are covered under defendant’s policy.



                                                   1
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 2 of 10 PageID #: 2




    6. Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial district,

and/or a substantial part of property that is the subject of the action is situated here.

    7. This Court has personal jurisdiction over defendant because defendant has continuous and

systematic business activities in Louisiana and this judicial district. Upon information and belief,

defendant’s business activities include, among other things, executing contracts of insurance with

various Louisiana based entities and church consumers.

    8. This Court has subject matter jurisdiction because an actual case or controversy exists

between the parties, as is evidenced by the facts and circumstances described herein. Plaintiff is,

therefore, entitled to bring this action in this Court.

                                   FACTUAL BACKGROUND

    9. Plaintiff contracted with Church Mutual insure the property and business located at 577

Highway 171, Moss Bluff, Louisiana 70611-5631 (hereinafter “insured premise”).

    10. The insured premise is the location of a church, which includes a church area, offices,

nursery and preschool.

    11. The insured premise is covered under a policy issued by Church Mutual with policy

number believed to be Policy Number 0197603-02-046240 (hereinafter “the policy”). The policy

was in full effect during the period of November 1, 2017 through November 1, 2020. Church

Mutual assessed the risk and provided Replacement Cost Value coverage following their

evaluation of the property and business.

    12. Plaintiff paid all premiums associated with the policy when due in a timely manner and

without delay.

    13. Plaintiff entered into the contract of insurance with the reasonable expectation that in return

for the payment of the premium, Church Mutual would abide by the terms of their policy and pay

for any covered losses that may occur.

    14. On August 27, 2020, while the policy was in full force and effect, the insured premises

sustained significant damages resulting from Hurricane Laura, a major category four hurricane,

around 1:00 a.m. Hurricane Laura made a catastrophic landfall a mere 30 miles away from Lake

Charles, which was battered with sustained winds of 150 mph.

    15. Devastating winds, wind-driven rain, and a life-threatening storm surge lasted for several

hours as the hurricane passed over Lake Charles.


                                                    2
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 3 of 10 PageID #: 3




    16. Hurricane Laura resulted in extensive damage to Lake Charles, including shredding the

power grid and thousands of structures.

    17. As a result of Hurricane Laura, the Plaintiff’s property suffered extensive damage. The

property sustained significant damage to its structure.

    18. Plaintiff provided timely and proper notice to Church Mutual of the loss on August 27,

2020.

    19. In compliance with the policy, which states you must “use reasonable efforts to resume

complete or partial operations.” see Policy, at § G.5.a., Plaintiff began mitigating the loss as soon

as possible.

    20. Plaintiff is entitled to recovery of all benefits due under the policy resulting from the

hurricane to the insured premises, including, but not limited to, the structural loss, recoverable

depreciation, institutional income, extra expense, and business personal property.

    21. Insurers have the duty to initiate loss adjustment of a property damage claim within

fourteen (14) days after the notification of loss by a claimant, which may be extended by the

Insurance Commissioner in the aftermath of catastrophic damage. La. Stat. Ann. §22:1892(A)(3)

    22. The Louisiana Insurance Commissioner’s Emergency Rule 45 extended the initiation of

loss adjustment timeline under La. Stat. Ann. §22:1892(A)(3) to sixty days (60) days from

claimants notice.

    23. Emergency Rule 45, however, duly noted that “Insurers must continue to provide timely

service to their insured claimants by promptly acknowledging receipt of claims and making

appropriate assignments for the adjustment of claims.”

    24. Emergency Rule 45 did not alter any other timeline under La. Stat. Ann. §22:1892 other

than 14-day initiation of loss adjustment time delineated under La. Stat. Ann. §22:1892(A)(3)

specifically.

    25. On September 9, 2020, Engle Martin & Associates’ Carlo Pedalino, a Church Mutual

retained adjuster, was given full access to inspect the insured premises. During this inspection, the

extensive damage to the building was visible and obvious, including evidence of structural

movement.

    26. Church Mutual initiated their loss adjustment on September 9, 2020 in compliance with

Emergency Rule 45.




                                                 3
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 4 of 10 PageID #: 4




    27. Church Mutual’ s duty to meet all other claims handling timelines after the initiation of

their loss adjustment remained in effect.

    28. Louisiana law provides claims handling timelines strictly construed under Louisiana law.

    29. Under La. Stat. Ann. §22:1892(A)(1), insurers must pay the amount of any claim due to

any insured within thirty (30) days after receipt of satisfactory proof of loss from the insured or

any party in interest. Under La. Stat. Ann. §22:1892(A)(4), all insurers must make a written offer

to settle any property damage claim, within thirty (30) days after receipt of satisfactory proof of

loss of that claim.

    30. The arbitrary, capricious, or without probable cause failure to comply with La. Stat. Ann.

§22:1892(A)(1) and §22:1892(A)(4) subjects the insurer to a penalty, in addition to the amount of

loss, of fifty percent on the amount found to be due from the insurer to the insured or $1,000,

whichever is greater. If partial payment of tender is made, the penalty is fifty percent of the

difference between the amount paid or tendered and the amount due. These penalties are in addition

to reasonable attorney fees and costs. La. Stat. Ann. §22:1892(B)(1)

    31. Under La. Stat. Ann. §22:1973(A), insurers have an affirmative duty to adjust claims fairly

and promptly and to make reasonable efforts to settle claims with the insured. Failing to pay the

amount of any claim due to any person insured by the contract within sixty (60) days after

satisfactory proof of loss from the claimant when such failure is arbitrary, capricious, or without,

probable cause is a breach of the insurer’s affirmative duty. La. Stat. Ann. §22:1973(B)(5).

    32. In addition to any general or specific damages to which the insured is entitled to, a breach

of the 60-day timeline subjects the insurer to penalties in an amount not to exceed two (2) times

the damages sustained or $5,000, whichever is greater. La. Stat. Ann. §22:1973(C).

    33. An insurer has satisfactory proof of loss once it has sent an adjuster to inspect the property,

even if the adjuster provides an incomplete report, because the insurance company had the

opportunity to discover the extent of the damages. J.R.A. Inc. v. Essex Ins. Co., 2010-0797 (La.

App. 4 Cir. 5/27/11), 72 So. 3d 862; see also Aghighi v. Louisiana Citizens Prop. Ins. Corp., 2012-

1096 (La. App. 4 Cir. 6/19/13), 119 So. 3d 930.

    34. The statutory timeline starts from the initial inspection and not from any final report by the

insurer. Aghighi v. Louisiana Citizens Prop. Ins. Corp., 2012-1096 (La. App. 4 Cir. 6/19/13), 119

So. 3d 930.




                                                  4
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 5 of 10 PageID #: 5




   35. In compliance with their duties, Plaintiff has cooperated with Church Mutual and their

consultants, making the property fully and completely available for the viewing of the physical

loss evidence.

   36. In addition to their initial adjuster, Stephenson Consulting Group, LLC inspected the

property on or about November 5, 2020. Envista Forensics inspected the property on November

5, 2020. Then Cavalry Construction & Restoration and JS Held inspected the property on

November 12, 2020. Church Mutual’ s Industrial Hygienist came out to Resurrection Life Church

to take samples on or about November 18, 2020. Moreover, Church Mutual’ s own George Ben

Hodges has been involved in the inspection and claim process.

   37. Church Mutual and their consultants knew or should have known that undisputed amounts

of a claim must be disbursed and cannot be delayed because other portions of the claim have not

been decided. Aghighi v. Louisiana Citizens Prop. Ins. Corp., 2012-1096 (La. App. 4 Cir. 6/19/13),

119 So. 3d 930.

   38. Despite being aware of the critical damage to the structure and undisputed existence of

damage, Church Mutual did not provide any payment on the claim over 30 days from their initial

inspection.

   39. Thereafter, Plaintiff retained undersigned counsel to handle communications with Church

Mutual in an attempt to come to claim conclusion. Undersigned counsel sent a letter of

representation on February 9, 2021.

   40. In addition to the documents provided during Church Mutual investigation, the Plaintiff

carefully compiled all of the evidence of the damages through firsthand witnesses, records, and

their retained consultants. A formal proof of loss package with all the evidence of the loss was

provided to the defendants on March 3, 2021, with a physical copy of all the evidence sent to

George Ben Hodges at Church Mutual. The package contained the factual background of the claim,

claim correspondence, photographs, and expert reports.

   41. The expert reports included the findings of a contractor, remediation company and

industrial hygienist. Subsequently an electronics specialist rendered a report on the church’s sound

system in the sanctuary.

   42. The March 3, 2021 proof of loss submission provided satisfactory proof of loss in so far as

it contained all the plaintiff’s investigation of the claim and sufficient information providing the




                                                 5
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 6 of 10 PageID #: 6




extent of the loss to allow the defendants to make a determination on the loss, particularly the

building coverage.

   43. Church Mutual denied this proof of loss submission and relied on their reports generated

in November 2020 disputing the loss.

   44. Despite Church Mutual failure to timely pay the evidenced loss, Plaintiff has continued to

work with Church Mutual and their consultants to ensure compliance with their duties under the

policy. This cooperation in no way waives Church Mutual duties under the law.

   45. Church Mutual were clearly aware of the increasing liability to Plaintiff and damage to the

property the longer the claim was delayed. Nevertheless, the defendant continued to unreasonably

sit on the undisputed payment, placing the Plaintiff’s business at risk.

   46. Under information or belief, Church Mutual question why the timelines of La. Stat. Ann.

§22:1892 and §22:1973 should be taken seriously as: (1) the penalties for bypassing the statutory

timeline are too remote and cannot be enforced unless suit is filed, a jury concludes the statutes

have been violated and an appeal is completed, and/or (2) Church Mutual believes the statutory

requirement of the insured to provide a “satisfactory proof of loss” is too vague to begin the

timeline of the statute. As a result, under information or belief, Church Mutual chose to bypass the

statutory obligations and their duties under Louisiana law.

   47. Defendant has unjustifiably failed and/or refused to perform their obligations under the

policy and have wrongfully or unfairly limited payment on the Plaintiff’s claim.

                                      CAUSES OF ACTION

   48. Each section below containing a cause of action fully incorporates all facts and allegations

set forth in each section previously set forth herein.

                        DECLARATORY JUDGMENT:
          TIMELINE VIOLATION OF LA. STAT. ANN. §22:1892 AND §22:1973

   49. Insurers have the duty to initiate loss adjustment of a property damage claim within

fourteen (14) days after the notification of loss by a claimant, which may be extended by the

Insurance Commissioner in the aftermath of catastrophic damage. La. Stat. Ann. §22:1892(A)(3)

   50. The Louisiana Insurance Commissioner’s Emergency Rule 45 extended the initiation of

loss adjustment timeline under La. Stat. Ann. §22:1892(A)(3) to sixty days (60) days from

claimants notice.




                                                  6
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 7 of 10 PageID #: 7




    51. However, Emergency Rule 45 duly noted that “insurers must continue to provide timely

service to their insured claimants by promptly acknowledging receipt of claims and making

appropriate assignments for the adjustment of claims.”

    52. Emergency Rule 45 did not alter any other timeline under La. Stat. Ann. §22:1892 other

than 14-day initiation of loss adjustment time delineated under La. Stat. Ann. §22:1892(A)(3)

specifically.

    53. Church Mutual received no further time extensions by either a government entity or the

Plaintiff.

    54. Church Mutual’ s duty to meet all other claims handling timelines after the initiation of

their loss adjustment remained in effect.

    55. Louisiana law provides claims handling timelines strictly construed under Louisiana law.

    56. Under La. Stat. Ann. §22:1892(A)(1), insurers must pay the amount of any claim due to

any insured within thirty (30) days after receipt of satisfactory proof of los from the insured or any

party in interest. Under La. Stat. Ann. §22:1892(A)(4), all insurers must make a written offer to

settle any property damage claim, within thirty (30) days after receipt of satisfactory proof of loss

of that claim.

    57. The arbitrary, capricious, or without probable cause failure to comply with La. Stat. Ann.

§22:1892(A)(1) and §22:1892(A)(4) subjects the insurer to a penalty, in addition to the amount of

loss, of fifty percent on the amount found to be due from the insurer to the insured or $1,000,

whichever is greater. If partial payment of tender is made, the penalty is fifty percent of the

difference between the amount paid or tendered and the amount due. These penalties are in addition

to reasonable attorney fees and costs. La. Stat. Ann. §22:1892(B)(1)

    58. Under La. Stat. Ann. §22:1973(A), insurers have an affirmative duty to adjust claims fairly

and promptly and to make reasonable efforts to settle claims with the insured. Failing to pay the

amount of any claim due to any person insured by the contract within sixty (60) days after

satisfactory proof of loss from the claimant when such failure is arbitrary, capricious, or without,

probable cause is a breach of the insurer’s affirmative duty. La. Stat. Ann. §22:1973(B)(5).

    59. In addition to any general or specific damages to which the insured is entitled to, a breach

of the 60-day timeline subjects the insurer to penalties in an amount not to exceed two (2) times

the damages sustained or $5,000, whichever is greater. La. Stat. Ann. §22:1973(C).




                                                  7
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 8 of 10 PageID #: 8




    60. An insurer has satisfactory proof of loss once it has sent an adjuster to inspect the property,

even if the adjuster provides an incomplete report, because the insurance company had the

opportunity to discover the extent of the damages. J.R.A. Inc. v. Essex Ins. Co., 2010-0797 (La.

App. 4 Cir. 5/27/11), 72 So. 3d 862; see also Aghighi v. Louisiana Citizens Prop. Ins. Corp., 2012-

1096 (La. App. 4 Cir. 6/19/13), 119 So. 3d 930.

    61. The statutory timeline starts from the initial inspection and not from any final report by the

insurer. Aghighi v. Louisiana Citizens Prop. Ins. Corp., 2012-1096 (La. App. 4 Cir. 6/19/13), 119

So. 3d 930.

    62. Plaintiff is seeking a Declaratory Judgment confirming that Church Mutual has an

obligation to comply with the 30-day and 60-day statutory timelines under La. Stat. Ann. §22:1892

and §22:1973, in so far that the insurer must tender undisputed payments on a claim within the

statutory time after receiving satisfactory proof of loss.

    63. Plaintiff is seeking Declaratory Judgement confirming that Church Mutual thirty- and

sixty-day timelines under La. Stat. Ann. §22:1892 and §22:1973 began to run upon the inspection

of the property on September 9, 2020 and/or receipt of the March 3, 2021 satisfactory proof of loss

submission.

                                   BREACH OF CONTRACT

    64. Defendant breached the terms of the policy when they unjustifiably failed and/or refused

to perform its obligations in accordance with its policy and Louisiana law by failing to pay for all

benefits due to the Plaintiff.

    65. This breach of the insurance contract was and is the direct and proximate cause of damage

to the Plaintiff for the repair of Plaintiff’s insured property with like kind and quality material as

existed at the time the hurricane occurred.

    66. By virtue of the breach of contract, Church Mutual are liable to and owe Plaintiff for the

actual damages sustained as foreseeable and a direct result of the breach and all other damages the

Plaintiff may prove as allowed by the law.

               BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

    67. Church Mutual received satisfactory proof of the loss indicating the insurance benefits due

to the Plaintiff, but failed to timely investigate and settle the loss. Failure to make such payment

within thirty days was arbitrary, capricious, and without probable cause, subjecting Church Mutual

to a penalty, in addition to the amount of the loss, of 50% of damages on the amount found to be


                                                  8
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 9 of 10 PageID #: 9




due from the insurer to the insured, as well as reasonable attorney’s fees and costs pursuant to La.

Stat. Ann. §22:1892.

   68. In addition, Church Mutual owed Plaintiff an affirmative duty to adjust claims fairly and

promptly and to make a reasonable effort to settle such claims but breached that affirmative duty

by failing to pay the amount due on this claim within thirty days of receiving satisfactory proof of

loss by acting in an arbitrary, capricious, and without probable cause manner, subjecting Church

Mutual to a penalty of two times the amount of damages sustained, or $5,000, whichever is greater,

pursuant to La. Stat. Ann. §22:1973.

                                              DAMAGES

   69. As a result of the actions of the defendants, Plaintiff has suffered the following

nonexclusive list of damages:

           a. Repair and remediation expenses;

           b. Diminution in value of property;

           c. Mental anguish;

           d. Attorney’s fees;

           e. Costs of this litigation; and

           f. All other losses which will be proven through discovery or at the trial of this matter.

                                         JURY DEMAND

   70. Plaintiff prays for damages as are reasonable in the premises, and affirmatively assert that

the damages sought herein exceed the minimum limits for a trial by jury pursuant to Louisiana

law.

   71. Plaintiff requests a trial by jury on all issues so triable by a jury in this matter and reserve

the right to supplement and amend this Petition.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein, Resurrection Life Church, prays that this petition be filed

into the record, that defendants, Church Mutual Insurance Company, be cited to appear and answer

same, that a jury trial be had, and after due proceedings are had, there be judgment rendered in

favor of Plaintiff, Resurrection Life Church, and against defendants, Church Mutual Insurance

Company, for all damages as are reasonable in the premises, for all costs incurred in this matter,

along with legal interest from the date of judicial demand until paid, all statutory penalties and

attorney’s fees, and all general and equitable relief available. Further, Plaintiff, Resurrection Life


                                                   9
Case 2:21-cv-01001-JDC-KK Document 1 Filed 04/15/21 Page 10 of 10 PageID #: 10




Church, pray that there be a judgment rendered in favor of Plaintiff and against defendants, Church

Mutual, declaring that in their transaction of insurance Church Mutual have an obligation to

comply with the statutory timelines under La. Stat. Ann. §22:1892 and §22:1973, which began to

run upon the inspection of the property on September 9, 2020 and/or receipt of the March 3, 2021

satisfactory proof of loss submission.

                                             Respectfully Submitted,

                                             /s/Lisa Causey-Streete
                                             Lisa Causey-Streete
                                             SALIM-BEASLEY, LLC
                                             1901 Texas Street
                                             Natchitoches, LA 71457
                                             Tel.: (318) 238-1826
                                             Fax) (318) 354-1227
                                             Email: lcausey@salim-beasley.com

                                             Attorney for Plaintiff



Please serve this Petition for Damages and Declaratory Judgment:

Church Mutual

P.O. Box 357, 3000 Schuster Lane

Merrill, Wisconsin 54452-0357




                                                10
